Citation Nr: 1640911	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence have been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence have been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran has requested a video hearing before a member of the Board, which has not been scheduled.  Ordinarily, the issues would all be remanded in order for the hearing to be scheduled; here, the Board finds the evidence is sufficiently developed to grant service connection for hearing loss, tinnitus, and lumbar degenerative disk disease.  

The issue of entitlement to service connection for right leg numbness is raised by an April 2012 statement in support of the case.  This issue has also not been adjudicated by the Agency of Original Jurisdiction (AOJ), and it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral hearing loss and a low back disability were denied in a March 1995 decision, which the Veteran did not appeal.  However, since that denial, relevant service department records have been associated with the claims file that existed but were not associated with the file at the time of the March 1995 decision.  These records helped establish the Veteran's participation in combat operations.

2.  The Veteran's degenerative disk disease of the lumbar spine is related to injuries incurred in combat.

3.  The Veteran's hearing loss and tinnitus are related to acoustic trauma from combat operations.


CONCLUSIONS OF LAW

1.  The Veteran's claims for service connection bilateral hearing loss and a low back disability have been pending since the March 1995 denial and are considered on a de novo basis.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156(c).

2.  The criteria are met for service connection for lumbar degenerative disk disease, bilateral hearing loss, and tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2015); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his hearing loss, tinnitus, and low back disability are related to service.  In regard to his hearing loss and his low back, he asserts that service records were not adequately reviewed when his claim was originally denied.  He argues that his status as a combat Veteran has not been adequately considered by the AOJ.

Initially, the Veteran previously claimed entitlement to service connection for a low back disability and hearing loss, which were denied in March 1995.  He did not appeal that decision, which is why the AOJ has required the Veteran to produce new and material evidence regarding these claims.  However, the record shows that personnel records and an operational report were associated with the claims file in 2013.  These records were instrumental in establishing the Veteran's combat status.  If, at any time after a claim is denied, VA receives or associates with the claims file relevant service department records that existed but had not been associated with the claims file at the time VA first decided the claim, VA will reconsider the claim on a de novo basis.  See 38 C.F.R. § 3.156(c)(1) (2015).  Accordingly, these claims are considered to be still pending from their last date of denial, March 1995.

Moving on to the merits, service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 
38 C.F.R. § 3.303(a). 

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b) (West 2014).  This presumption may be rebutted only by clear and convincing evidence.  Id. 

The Veteran was an artillery man while serving in Vietnam.  In regard to his back, he asserts that he hurt his back from slipping and falling while carrying SP 155 Howitzer shells.  He also asserts that sleeping in foxholes for an extended period caused his back to hurt.  His records show he complained of back pain at separation, and he asserts he has had back pain ever since service.  

In regard to his hearing loss and tinnitus, he was obviously exposed to acoustic trauma as an artillery man.  He reports that they had no hearing protection in the field and that he tried using cigarette butts to plug his ears, which did not work.  He reports his ears bleeding at one point.  He asserts he has had problems with hearing loss and tinnitus since this incident.  Based on his service records, the evidence submitted by the Veteran, and by applying 18 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained a low back injury and an acoustic injury during combat operations.

He is currently diagnosed with degenerative disk disease of the lumbar spine.  The January 2013 VA examiner opined that it was not related to service because his spine was found to be normal at separation and there were no records showing continuity of treatment following service until the 2000's.  This is an insufficient basis by which to deny service connection.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has responded that he sought treatment from various physicians over the years and in the years directly after service, but was unable to retrieve those records.  The Veteran has argued that the January 1995 VA examiner, who did not provide an opinion on etiology, nonetheless diagnosed the Veteran with a back injury from Vietnam.  

As the Veteran alleges a low back disability that both was caused by and has existed since combat operations, the Board must consider his combat experiences in resolving the issue of service connection.  38 U.S.C.A. § 1154(b).  A combat veteran may invoke the section 1154(b) presumption to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The only VA examination report is inadequate as it is based on an absence of documentation.  Further, it did not sufficiently address the Veteran's contentions regarding continued symptoms since serving in Vietnam, which the Board find to be probative, especially in light of its diagnosis at the January 1995 VA examination.  Ultimately, the Board finds that "clear and convincing" evidence has not been produced to rebut the presumption under 38 U.S.C.A. § 1154(b), and the Veteran is competent to describe the nature of the disability.  Given the Veteran's competent and credible evidence, as well as the 1995 VA examination, the Board finds the evidence as to entitlement to service connection is in relative equipoise.  As it is in relative equipoise, the benefit-of-the-doubt doctrine is triggered and service connection for lumbar spine degenerative disk disease is granted.

The Veteran is also currently diagnosed with bilateral hearing loss and tinnitus.  As mentioned, the Board finds he was exposed to acoustic trauma in Vietnam.  Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The May and December 2012 VA examiners opined that hearing loss was not related to service because he had normal hearing upon separation and because the medical literature did not support delayed onset hearing loss, and that tinnitus was not related because the Veteran reported its onset within the preceding few years.   The Veteran argues that there are lines of study in the medical literature addressing delayed onset hearing loss, which the VA examiner should have considered, and that regardless of his diagnosis, he experienced the symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board finds his assertions of symptoms since service more probative than the VA examiner's transcription of what the Veteran said during the examination, as it is not clear from the evidence that the Veteran indeed said that.  

As the Veteran alleges hearing loss and tinnitus that both was caused by and has existed since combat operations, the Board must consider his combat experiences in resolving the issue of service connection.  38 U.S.C.A. § 1154(b); Reeves, supra.  The negative VA medical opinions are inadequate for adjudicatory purposes, as normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss.  Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Further, neither addressed his assertions that he has had hearing loss and tinnitus symptoms since serving in Vietnam, which the Board finds to be probative.  Ultimately, the Board finds that the Veteran is competent and credible in his reports, and given consideration of all of the procurable evidence, the evidence is at least in equipoise as to a relationship between the disabilities and service.  As the evidence is in equipoise, the benefit-of-the-doubt doctrine is for application and service connection is warranted.  




ORDER

The claims of entitlement to service connection for bilateral hearing loss and for a low back disability are considered pending since before their denial in March 1995.

Service connection is granted for lumbar degenerative disk disease, bilateral hearing loss, and tinnitus.




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


